Exhibit 10.1

COHERUS BIOSCIENCES, INC.

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of August 21, 2017 (the
“Effective Date”), by and among Coherus BioSciences, Inc., a Delaware
corporation (the “Company”) and V-Sciences Investments Pte Ltd, a private
limited Singapore company (the “Purchaser”).

WHEREAS, the Company desires additional capital for the completion of
development and registration of its CHS-1701 biosimilar product candidate
(“CHS-1701”), the launch of CHS-1701, the development and registration of its
CHS-1420 biosimilar product candidate and for general corporate purposes.

WHEREAS, the Company is seeking United States Food and Drug Administration
(“FDA”) marketing approval for its CHS-1701 biosimilar product candidate (the
“Approval”).

WHEREAS, the Purchaser desires to purchase, and the Company has agreed to sell,
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”) in an initial tranche of $75,000,000.00.

WHEREAS, Purchaser desires to invest an aggregate amount of up to
$150,000,000.00 total, Purchaser desires to conduct in good faith a financial
evaluation to support the purchase of a subsequent tranche of $75,000,000.00
after the receipt of the Approval.

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Purchaser hereby agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of shares of its Common Stock
to the Purchaser on the terms and subject to the conditions set forth in this
Agreement. The shares of Common Stock that may be sold to the Purchaser
hereunder at the at the Initial Closing and the Subsequent Closing (each as
defined in SECTION 3) shall be referred to as the “Shares.”

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SHARES.

2.1 Initial Purchase.

(a) At the Initial Closing, the Company will issue, sell and deliver to the
Purchaser, and the Purchaser will purchase from the Company (the “Initial
Purchase”), that number of shares of Common Stock (the “Initial Shares”) equal
to seventy-five million dollars ($75,000,000.00) divided by the Initial Purchase
Price, round to the nearest share, where the “Initial Purchase Price” shall be
equal to the product of:

 



--------------------------------------------------------------------------------

  i. (x) the volume weighted average price (“VWAP”) for the Common Stock based
on the ten consecutive trading days ending on (an including) August 18, 2017
(the “10-Day VWAP”), (1) if the consolidated closing bid price for the Common
Stock as of 4:00 p.m., New York City time on August 18, 2017, as reported by the
Company’s representative at Nasdaq’s Market Intelligence Desk (the “August 18
Price”), is lower than the 10-Day VWAP by less than 10% of the 10-Day VWAP or
(2) the August 18 Price is greater than the 10-Day VWAP by less than 10% of the
10-Day VWAP, and (y) otherwise, the average of the 10-Day VWAP and the August 18
Price (such amount, the “Pre-Discount Price”); and

 

  ii. (x) 0.96, (1) if the August 18 Price is lower than the 10-Day VWAP by less
than 10% of the 10-Day VWAP or (2) the August 18 Price is greater than the
10-Day VWAP by less than 10% of the 10-Day VWAP, and (y) otherwise, 0.97.

(b) For illustrative purposes only, if the 10-Day VWAP were $13.00 and the
August 18 Price were $14.00, the Pre-Discount price would have been $13.00 and
the Initial Purchase Price would have been $12.48, if the 10-Day VWAP were
$13.00 and the August 18 Price were $15.00, the Pre-Discount price would have
been $14.00 and the Initial Purchase Price would have been $13.58, and if the
10-Day VWAP were $13.00 and the August 18 Price were $11.00, the Pre-Discount
price would have been $12.00 and the Initial Purchase Price would have been
$11.64.

(c) Based on the actual August 18 Price and the actual 10-Day VWAP, the Initial
Purchase Price is $11.4397 and 6,556,116 shares will be sold in the Initial
Purchase.

2.2 Subsequent Purchase.

(a) If the Company receives the Approval, promptly following the Approval, the
Purchaser shall use its commercially reasonable efforts to commence financial
due diligence and evaluation on the Company to support the purchase of a
subsequent tranche of shares of the Company’s Common Stock within 60 days of the
Approval (the “Subsequent Purchase”). The purchase price per share for the
Subsequent Purchase (the “Subsequent Purchase Price”) shall be determined based
on a discount to a prevailing VWAP for the Company’s Common Stock as then quoted
on the Trading Market for a number of days prior to the Subsequent Closing (the
“Subsequent Pre-Discount Price”), with the applicable discount to be negotiated
in good faith based on prevailing market conditions, including but not limited
to the Subsequent Pre-Discount Price, and with the definitive Subsequent
Purchase Price to be agreed upon in writing by the Company and the Purchaser in
advance of the Subsequent Closing. The number of shares of Common Stock
purchased by the Company shall equal $75,000,000.00 divided by the Subsequent
Purchase Price, round to the nearest share (such shares, the “Subsequent
Shares”).

 

2



--------------------------------------------------------------------------------

(b) Purchaser shall have no obligations pursuant to Section 2.2(a), and may
suspend any commenced diligence, evaluation or negotiation efforts, if the
Company (i) is in material breach of any of its representations and warranties
in Section 4 or any of its covenants under SECTION 7 and such breach has not
been cured in all material respects, (ii) is in material breach of any of its
representations, warranties or covenants contained in the Registration Rights
Agreement and such breach has not been cured in all material respects, or
(iii) has experienced a Material Adverse Effect and such Material Adverse Effect
is ongoing or remains uncured. Further, a binding obligation with respect to the
Subsequent Purchase shall result only upon the mutual agreement of the parties
with respect to the Subsequent Purchase Price, in addition to satisfaction of
the applicable conditions to the Subsequent Closing and the other terms and
conditions of this Agreement.

2.3 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City and Singapore are open for the general transaction of business.

(b) “Knowledge of the Company” shall mean, with respect to the Company, the
knowledge of any of Dennis M. Lanfear, Jean-Frédéric Viret, Ph.D., Barbara K.
Finck, M.D., Alan C. Herman, Ph.D., Peter K. Walter, Ph.D and Matthew R. Hooper.
Such individuals will be deemed to have “knowledge” of a particular fact or
other matter if (i) such individual has or at any time had actual knowledge of
such fact or other matter or (ii) a prudent individual would be expected to
discover or otherwise become aware of such fact or other matter in the course of
conducting a reasonably diligent review concerning the existence thereof.

(c) “Governmental Entity” means any nation, federal, state, county municipal,
local or foreign government, or other political subdivision thereof or any other
governmental, administrative, judicial, arbitral, legislative, executive,
regulatory or self-regulatory authority, instrumentality, agency, commission or
body and any entity exercising executive, legislative, judicial, regulatory,
taxing or administrative functions of or pertaining to government.

(d) “Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree, arbitration award or finding or any other legally
enforceable requirement.

(e) “Material Adverse Effect” means any change, event, development, condition,
occurrence or effect that (a) is, or would reasonably be expected to be,
materially adverse to the business, financial condition, assets, liabilities or
results of operations of the Company and its subsidiaries, taken as a whole, or
(b) materially impairs the ability of the Company to comply, or prevents the
Company from complying, with its material obligations with respect to the
Closings (defined below) or would reasonably be expected to do so; provided,
however, that none of the following will be deemed in themselves, either alone
or in combination, to constitute, and that none of the following will be taken
into account in determining whether there has been or will be, a Material
Adverse Effect under subclause (a) of this definition:

 

  i. any change generally affecting the economy, financial markets or political,
economic or regulatory conditions in the United States or any other geographic
region in which the Company conducts business, to the extent the Company and its
subsidiaries are not disproportionately affected thereby;

 

3



--------------------------------------------------------------------------------

  ii. general financial, credit or capital market conditions, including interest
rates or exchange rates, or any changes therein, to the extent the Company and
its subsidiaries are not disproportionately affected thereby;

 

  iii. any change that generally affects industries in which the Company and its
subsidiaries conduct business, to the extent the Company and its subsidiaries
are not disproportionately affected thereby;

 

  iv. changes in Laws after the date hereof, to the extent the Company and its
subsidiaries are not disproportionately affected thereby;

 

  v. changes in GAAP after the date of this Agreement, to the extent the Company
and its subsidiaries are not disproportionately affected thereby;

 

  vi. in and of itself, any failure by the Company to meet any published or
internally prepared estimates of revenues, earnings or other economic
performance for any period ending on or after the date of this Agreement (it
being understood that the facts and circumstances giving rise to such failure
may be deemed to constitute, and may be taken into account in determining
whether there has been, a Material Adverse Effect to the extent that such facts
and circumstances are not otherwise described in clauses (i)-(v) of the
definition).

(f) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

(g) “Registration Rights Agreement” means the Registration Rights Agreement in
the form attached hereto as Exhibit B.

(h) “Trading Market” means The NASDAQ Global Market.

(i) “Transaction Agreements” means this Agreement and the Registration Rights
Agreement.

SECTION 3. CLOSING, CLOSING CONDITIONS AND CLOSING DELIVERIES.

3.1 Initial Closing. The closing of the purchase and sale of the Initial Shares
pursuant to this Agreement (the “Initial Closing”) shall occur at 5:00 p.m.,
Pacific time, on August 24, 2017, subject to the satisfaction or waiver of all
of conditions set forth in Section 3.2 and the delivery of all of the closing
deliveries set forth on Section 3.3 (such date the “Initial Closing Date”), at
the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California
94025, or at such other time and place as may be agreed to by the Company and
the Purchaser. At or prior to the Initial Closing, each of the Company and the
Purchaser shall execute any related agreements or other documents required to be
executed as of the Initial Closing hereunder, each dated as of the date of the
Initial Closing.

 

4



--------------------------------------------------------------------------------

3.2 Initial Closing Conditions.

(a) Mutual Closing Conditions. The respective obligations of each party for the
Initial Closing is subject to the fulfillment, on or before the Initial Closing,
of each of the following conditions, unless waived:

 

  i. There shall have been no Law enacted, entered, promulgated, enforced or
deemed applicable by any Governmental Entity of competent jurisdiction that is
in effect and makes illegal or otherwise prohibits or materially delays the
consummation of the Initial Closing.

 

  ii. The aggregate number of Initial Shares to be issued shall not equal or
exceed 20.0% of either (a) the total number of shares of Common Stock
outstanding on the date of the Initial Closing or (b) the total voting power of
the Company’s securities outstanding on the Initial Closing that are entitled to
vote on a matter being voted on by holders of the Common Stock.

 

  iii. In accordance with the Trading Market interpretations and guidelines
relating to obtaining stockholder approval upon a change of control, the Company
shall not issue to the Purchaser an aggregate number of Initial Shares such that
the Purchaser would own, or have the right to acquire, 20.0% or more of the
Company’s total number of shares of Common Stock outstanding or total voting
power of the Company’s securities outstanding, upon the Initial Closing, unless
and until the Company obtains stockholder approval in connection with such
issuance.

(b) Conditions to Purchaser’s Obligations. Purchaser’s obligation to purchase
the Initial Shares at the Initial Closing is subject to the fulfillment, on or
before the Initial Closing, of each of the following conditions, unless waived:

 

  i. The Company’s representations and warranties in SECTION 4 shall be true and
correct in all material respects at the date of the Initial Closing, with the
same force and effect as if they had been made on and as of said date.

 

  ii. The Company shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by the Company on or
before the Initial Closing, or any breach or failure to do so has been cured.

 

5



--------------------------------------------------------------------------------

(c) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Initial Shares at the Initial Closing is subject to the
fulfillment, on or before the Initial Closing, of each of the following
conditions, unless waived:

 

  i. The Purchaser’s representations and warranties in SECTION 5 shall be true
and correct in all material respects at the date of the Initial Closing, with
the same force and effect as if they had been made on and as of said date.

 

  ii. The Purchaser shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by such Purchaser on
or before the Initial Closing, or any breach or failure to do so has been cured.

3.3 Initial Closing Deliveries.

(a) Payment of the Initial Purchase Price at Initial Closing. At the Initial
Closing, the Purchaser shall deliver, or cause to be delivered, to the Company,
an amount equal to seventy-five million dollars ($75,000,000.00) by wire
transfer of immediately available funds to an account set forth on Exhibit A
under the heading “Company Wire Information”.

(b) Issuance of the Initial Shares at the Initial Closing. At the Initial
Closing, the Company shall issue or cause the Company’s transfer agent to issue
to the Purchaser the Initial Shares in global form through a restricted
book-entry account maintained by the Company’s transfer agent registered in the
name of V-Sciences Investments Pte Ltd, representing the number of Initial
Shares purchased by the Purchaser at the Initial Closing against payment of
$75,000,000.00 (including providing a copy of the irrevocable instructions
delivered by the Company to the Company’s transfer agent instructing the
transfer agent to issue the Initial Shares to the Purchaser by crediting the
Initial Shares to an account of the Purchaser on the transfer agent’s restricted
book-entry system on the date of the Initial Closing and confirmation from the
transfer agent that such Initial Shares were so issued on the date thereof).

(c) Registration Rights Agreement. At the Initial Closing, each of the Company
and the Purchaser shall execute and deliver to the other party the Registration
Rights Agreement in the form attached hereto as Exhibit B.

(d) Secretary’s Certificate. At the Initial Closing, the Purchaser shall have
received a certificate signed by the Secretary of the Company, certifying
(i) the resolutions of the Board of Directors of the Company approving this
Agreement and all of the transactions contemplated hereunder and (ii) if the
approval of any Committee of the Board of Directors of the Company is required
to authorize this Agreement and all of the transactions contemplated hereunder,
the appropriate resolutions of such Committee.

(e) Compliance Certificate. At the Initial Closing, the Purchaser shall have
received a certificate signed by the Chief Executive Officer and Chief Financial
Officer of the Company certifying to the fulfillment of the conditions set forth
in Section 3.2(b).

(f) Legal Opinion. At the Initial Closing, the Purchaser shall cause to be
delivered to the Purchaser the legal opinion of Latham & Watkins LLP in
substantially the form of Exhibit C attached hereto.

 

6



--------------------------------------------------------------------------------

3.4 Subsequent Closing. The closing of the purchase and sale of the Subsequent
Shares pursuant to this Agreement (the “Subsequent Closing” and together with
the Initial Closing, the “Closings”) shall occur at 5:00 p.m., Pacific time, on
a date no later than sixty (60) calendar days after the Company’s receipt of the
Approval, subject to the satisfaction or waiver of all of conditions set forth
in Section 3.5 and the delivery of all of the closing deliveries set forth on
Section 3.6 (such date the “Subsequent Closing Date”), at the offices of
Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, or at such
other time or place as may be agreed to by the Company and the Purchaser. At or
prior to the Subsequent Closing, each of the Company and the Purchaser shall
execute any related agreements or other documents required to be executed as of
the Subsequent Closing hereunder, each dated as of the date of the Subsequent
Closing.

3.5 Subsequent Closing Conditions.

(a) Mutual Closing Condition. The respective obligations of each party for the
Subsequent Closing is subject to the fulfillment, on or before the Subsequent
Closing, of each of the following conditions, unless waived:

 

  i. The waiting period applicable to the Initial Closing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 Act, if any, shall have
expired or been terminated.

 

  ii. There shall have been no Law enacted, entered, promulgated, enforced or
deemed applicable by any Governmental Entity of competent jurisdiction that is
in effect and makes illegal or otherwise prohibits or materially delays the
consummation of the Subsequent Closing.

 

  iii. The aggregate number of Shares to be issued shall not equal or exceed
20.0% of either (a) the total number of shares of Common Stock outstanding on
the date of the Subsequent Closing or (b) the total voting power of the
Company’s securities outstanding on the Subsequent Closing that are entitled to
vote on a matter being voted on by holders of the Common Stock.

 

  iv. In accordance with the Trading Market interpretations and guidelines
relating to obtaining stockholder approval upon a change of control, the Company
shall not issue to the Purchaser an aggregate number of Shares such that the
Purchaser would own, or have the right to acquire, 20.0% or more of the
Company’s total number of shares of Common Stock outstanding or total voting
power of the Company’s securities outstanding, upon the Subsequent Closing,
unless and until the Company obtains stockholder approval in connection with
such issuance.

(b) Conditions to Purchaser’s Obligations. Purchaser’s obligation to purchase
the Subsequent Shares at the Subsequent Closing is subject to the fulfillment,
on or before the Subsequent Closing, of each of the following conditions, unless
waived:

 

  i. The Purchaser’s investment committee shall have approved the Subsequent
Purchase; provided, for the avoidance of doubt, that the investment committee
may decline to approve the Subsequent Purchase for any reason in its sole
discretion.

 

7



--------------------------------------------------------------------------------

  ii. The Company’s representations and warranties in SECTION 4 shall be true
and correct in all material respects at the date of the Subsequent Closing, with
the same force and effect as if they had been made on and as of said date.

 

  iii. The Company shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by the Company on or
before the Subsequent Closing, or any breach or failure to do so has been cured.

(c) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Subsequent Shares at the Subsequent Closing is subject to the
fulfillment, on or before the Subsequent Closing, of each of the following
conditions, unless waived:

 

  i. The board of directors of the Company shall have determined that the
Subsequent Purchase Price is reasonable based on then prevailing market
conditions and that the Subsequent Purchase is in the best interest of the
Company and its stockholders; provided, for the avoidance of doubt, that the
Company may decline to sell the Subsequent Shares for any reason in its sole
discretion.

 

  ii. The Purchaser’s representations and warranties in SECTION 5 shall be true
and correct in all material respects at the date of the Subsequent Closing, with
the same force and effect as if they had been made on and as of said date.

 

  iii. The Purchaser shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by such Purchaser on
or before the Subsequent Closing, or any breach or failure to do so has been
cured.

3.6 Subsequent Closing Deliveries.

(a) Payment of the Subsequent Purchase Price at Subsequent Closing. At the
Subsequent Closing, the Purchaser shall deliver, or cause to be delivered, to
the Company, an amount equal to seventy-five million dollars ($75,000,000.00) by
wire transfer of immediately available funds to an account set forth on Exhibit
A under the heading “Company Wire Information”.

(b) Issuance of the Subsequent Shares at the Subsequent Closing. At the
Subsequent Closing, the Company shall issue or cause the Company’s transfer
agent to issue to the Purchaser the Subsequent Shares in global form through a
restricted book-entry account maintained by the Company’s transfer agent
registered in the name of V-Sciences Investments Pte Ltd, representing the
number of Subsequent Shares purchased by the Purchaser at the Subsequent Closing
against payment of $75,000,000.00 (including providing a copy of the irrevocable
instructions delivered by the Company to the Company’s transfer agent
instructing the transfer agent to issue the Subsequent Shares to the Purchaser
by crediting the Subsequent Shares to an account of the Purchaser on the
transfer agent’s restricted book-entry system on the date of the Subsequent
Closing and confirmation from the transfer agent that such Subsequent Shares
were so issued on the date thereof).

 

8



--------------------------------------------------------------------------------

(c) Compliance Certificate. At the Subsequent Closing, the Purchaser shall have
received a certificate signed by the Chief Executive Officer and Chief Financial
Officer of the Company certifying to the fulfillment of the conditions set forth
in Section 3.5(b).

(d) Legal Opinion. At the Subsequent Closing, the Purchaser shall cause to be
delivered to the Purchaser the legal opinion of Latham & Watkins LLP in
substantially the form of Exhibit C attached hereto.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchaser
concurrently with the execution of this Agreement (the “Company Schedule of
Exceptions”), or, with respect to the representations and warranties by the
Company other than those set forth in Section 4.1, Section 4.2, Section 4.3, the
first two sentences of Section 4.4, Section 4.5, Section 4.6, Section 4.7, the
first sentence of Section 4.8, Section 4.8(ii), Section 4.10, Section 4.12,
Section 4.14, Section 4.20, Section 4.21, Section 4.22, Section 4.25 and
Section 4.27 only, as disclosed in the SEC Documents and publicly available
prior to the date of this Agreement and only as and to the extent disclosed
therein (but excluding any risk factor disclosures contained under the heading
“Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly
forward-looking), the Company hereby represents, warrants and covenants to the
Purchaser as follows:

4.1 Organization and Standing. The Company and each of its subsidiaries has been
duly incorporated or organized and is validly existing and in good standing
under the laws of its state or other jurisdiction of incorporation or
organization, has full corporate or other power and authority necessary to own
or lease its properties and conduct its business as presently conducted, and is
duly qualified as a foreign corporation and in good standing in all
jurisdictions in which the character of the property owned or leased or the
nature of the business transacted by it makes qualification necessary, except
where the failure to be so qualified would not have a material adverse effect on
the business, properties, financial condition or results or operations of the
Company and its subsidiaries, taken as a whole (a “Company Material Adverse
Effect”).

4.2 Corporate Power; Authorization. The Company has all requisite corporate
power, and the Company and its board of directors have taken all requisite
corporate action, to authorize, execute and deliver the Transaction Agreements,
to consummate the transactions contemplated herein and therein, including to
sell, issue and deliver the Shares to the Purchaser, and to carry out and
perform all of the Company’s obligations hereunder and thereunder. This
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by equitable principles generally, including any
specific performance.

 

9



--------------------------------------------------------------------------------

4.3 Issuance and Delivery of the Shares. The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable. The issuance
and delivery of the Shares is not subject to preemptive, co-sale, right of first
refusal or any other similar rights of the stockholders of the Company or any
other Person or any liens or encumbrances. Assuming the accuracy of the
representations made by the Purchaser in Section 5, the offer and issuance by
the Company of the Shares is exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”).

4.4 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act (the foregoing
documents (together with any documents filed by the Company under the Exchange
Act, whether or not required) being collectively referred to herein as the “SEC
Documents”). As of their respective filing dates (or, if amended prior to the
date of this Agreement, when amended), all SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder. None of the SEC Documents
as of their respective filing dates contained any untrue statement of material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company and its subsidiaries, on a consolidated basis, set forth in the SEC
Documents (the “Financial Statements”) comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto. The Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles consistently applied and fairly present the financial
position of the Company and its subsidiaries at the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal, recurring adjustments).

 

10



--------------------------------------------------------------------------------

4.5 Capitalization. All of the Company’s outstanding shares of capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase securities. The
authorized capital stock of the Company consists of 300,000,000 shares of Common
Stock and 5,000,000 shares of undesignated Preferred Stock. As of August 18,
2017, there are no shares of Preferred Stock issued and outstanding and there
are 51,359,187 shares of Common Stock issued and outstanding, of which no shares
are owned by the Company. There are no other shares of any other class or series
of capital stock of the Company issued or outstanding. The Company has no
capital stock reserved for issuance, except that, as of August 18, 2017, there
are 3,747,162, 7,449,812, 0 and 701,500 shares of Common Stock reserved for
issuance pursuant to options and restricted stock units outstanding on such date
pursuant to the Company’s 2010 Stock Incentive Plan (as amended to date, the
“2010 Plan”), the Company’s 2014 Equity Incentive Plan (as amended to date, the
“2014 Plan”), the Company’s 2014 Employee Stock Purchase Plan (as amended to
date, the “ESPP”) and the Company’s 2016 Employment Commencement Incentive Plan
(as amended to date, the “Inducement Plan”), respectively. As of August 18,
2017, there are no shares of Common Stock available for future issuance under
the 2010 Plan, 224,682 shares of Common Stock available for future issuance
under the 2014 Plan, 1,500,715 shares of Common Stock available for future
issuance under the ESPP, and 292,500 shares of Common Stock available for future
issuance under the Inducement Plan. As of August 18, 2017, there are 4,473,871
shares of Common Stock issuable upon conversion of the Company’s $100.0 million
aggregate principal amount of senior convertible notes (the “Convertible
Notes”). With the exception of the Convertible Notes, there are no bonds,
debentures, notes or other indebtedness having general voting rights (or
convertible into securities having such rights) (“Voting Debt”) of the Company
issued and outstanding. Except as stated above, there are no existing options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments of any character, relating to the issued or unissued capital stock
of the Company, obligating the Company to issue, transfer, sell, redeem,
purchase, repurchase or otherwise acquire or cause to be issued, transferred,
sold, redeemed, purchased, repurchased or otherwise acquired any capital stock
or Voting Debt of, or other equity interest in, the Company or securities or
rights convertible into or exchangeable for such shares or equity interests or
obligations of the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or
commitment. Neither the execution of this Agreement nor the issuance of Common
Stock or other securities pursuant to any provision of this Agreement will give
rise to any preemptive rights or rights of first refusal on behalf of any Person
or result in the triggering of any anti-dilution or other similar rights. Except
as disclosed in the SEC Documents, there are no agreements or arrangements under
which the Company or any of its subsidiaries is obligated to register the sale
of any of their securities under the Securities Act. The Company has made
available upon request of the Purchaser, a true, correct and complete copy of
the Certificate of Incorporation and Bylaws (each as defined in Section 4.8) and
the Company shall not amend or otherwise modify the Certificate of Incorporation
or Bylaws prior to the Initial Closing.

4.6 Litigation. There are no legal or governmental actions, suits or other
proceedings pending or, to the Knowledge of the Company, threatened against the
Company or any of its subsidiaries before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic or
foreign, which actions, suits or proceedings, individually or in the aggregate,
could reasonably be expected to (a) challenge this Agreement or prohibit or
delay the transactions contemplated herein or (b) have a Company Material
Adverse Effect. Neither the Company nor any of its subsidiaries is a party to or
subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have a Company Material Adverse Effect.

4.7 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority or the Trading Market on the
part of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement except for the filing of a Form D
with the Commission under the Securities Act and compliance with the securities
and blue sky laws in the states and other jurisdictions in which shares of
Common Stock are offered and/or sold, which compliance will be effected by the
Company in accordance with such laws.

 

11



--------------------------------------------------------------------------------

4.8 No Default or Consents. Neither the Company nor any of its subsidiaries is
in material violation or default under its organizational documents. Neither the
execution, delivery or performance of this Agreement by the Company nor the
consummation of any of the transactions contemplated hereby (including the
issuance, sale and delivery by the Company of the Shares) will: (i) give rise to
a right to terminate or accelerate the due date of any payment due under, or
conflict with or result in the breach of any term or provision of, or constitute
a default (or an event which with notice or lapse of time or both would
constitute a default) under, or require any consent or waiver under, or result
in the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any of its subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company, any of its subsidiaries or any of their respective properties
or businesses is bound, or any franchise, license, permit, judgment, decree,
order, statute, rule or regulation (including federal and state securities laws
and regulations) and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchaser herein, of any
self-regulatory organization to which the Company, any of its subsidiaries or
their respective securities are subject) applicable to the Company or any of its
subsidiaries, or (ii) violate or conflict with any provision of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”) or the Company’s Bylaws, as amended and as
in effect on the date hereof (the “Bylaws”), except in the case of clause (i) as
would not cause, either individually or in the aggregate, a Company Material
Adverse Effect, and except for such consents or waivers which have already been
obtained and are in full force and effect.

4.9 No Material Adverse Change. Since December 31, 2016, except as specifically
disclosed in the SEC Reports, there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Company Material Adverse Effect. Except for
the transactions contemplated by this Agreement and the License Agreement, no
event, liability or development has occurred or exists with respect to the
Company, its subsidiaries or their respective businesses, properties, operations
or financial conditions that would be required to be disclosed by the Company
under applicable securities laws at the Effective Date that has not been
publicly disclosed at least one Trading Market trading day prior to the
Effective Date.

4.10 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

4.11 No Integrated Offering. None of the Company or any of its affiliates, or
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Shares under the
Securities Act or cause this offering of the Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, including under the rules and regulations of
the Trading Market.

 

12



--------------------------------------------------------------------------------

4.12 Sarbanes-Oxley Act. To the Knowledge of the Company, the Company is in
material compliance with the requirements of the Sarbanes-Oxley Act of 2002 that
are effective and applicable to the Company as of the date hereof, and the rules
and regulations promulgated by the Commission thereunder that are effective and
applicable to the Company as of the date hereof.

4.13 Intellectual Property. To the Knowledge of the Company, the Company or one
of its subsidiaries collectively own, possess, license or have rights to use, on
terms that the Company believes to be reasonable, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses, trade secrets, know-how and other similar rights that are
necessary or material for use in connection with their business as described in
the SEC Documents (collectively, the “Intellectual Property Rights”). Neither
the Company nor any of its subsidiaries has received a written notice that the
Intellectual Property Rights used by the Company or any of its subsidiaries
violates or infringes upon the rights of any Person. To the Knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its subsidiaries collectively have taken reasonably
security measures to protect the secrecy and confidentiality of the Intellectual
Property Rights (excluding any patents or patent applications that have or will
become public), except where the failure to do so would not, individually or in
the aggregate, have a Company Material Adverse Effect.

4.14 Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice from the Trading Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof. The Company is in compliance with the listing and
maintenance requirements for continued listing of the Common Stock. The Company
has no reason to believe that it will not for the foreseeable future continue to
be in compliance with the listing and maintenance requirements for the continued
listing of the Common Stock on the Trading Market. The issuance and sale of the
Shares under this Agreement does not contravene the rules and regulations of the
Trading Market and no approval of the stockholders of the Company thereunder is
required for the Company to issue and deliver to the Purchaser the Shares.

4.15 Disclosure. The Company understands and confirms that the Purchaser will
rely on the representations, warranties and covenants set forth in this
Section 4 in effecting the transactions contemplated by this Agreement. To the
Knowledge of the Company, all due diligence materials regarding the Company and
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company to the Purchaser upon its request are, when taken together with
the SEC Documents, true and correct in all material respects and do not contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances in
which they were made, misleading.

4.16 Contracts.

(a) Each indenture, contract, lease, mortgage, deed of trust, note agreement,
loan or other agreement or instrument of a character that is required to be
described or summarized in the SEC Documents or to be filed as an exhibit to the
SEC Documents under the Exchange Act and the rules and regulations promulgated
thereunder (collectively, the “Material Contracts”) is so described, summarized
or filed.

 

13



--------------------------------------------------------------------------------

(b) The Material Contracts to which the Company or any of its subsidiaries is a
party have been duly and validly authorized, executed and delivered by the
Company and constitute the legal, valid and binding agreements of the Company or
its subsidiaries, as applicable, enforceable by and against the Company or its
subsidiaries, as applicable, in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, except as rights to indemnity or contribution may be limited by
federal or state securities laws.

4.17 Properties and Assets. The Company or one of its subsidiaries has good and
marketable title to all the properties and assets described as owned by it in
the latest Financial Statements set forth in the SEC Documents, free and clear
of all liens, mortgages, pledges or encumbrances of any kind except (a) those,
if any, reflected in such Financial Statements or (b) those that are not
material in amount and do not adversely affect the use made and proposed to be
made of such property by the Company and its subsidiaries. The Company and each
of its subsidiaries holds its leased properties under valid and binding leases.
The Company and each of its subsidiaries owns or leases all such properties as
are necessary to its operations as now conducted.

4.18 Compliance. Neither the Company nor any of its subsidiaries has been
advised, nor does the Company or any of its subsidiaries have any reason to
believe, that it is not conducting its business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including all applicable local, state and federal
environmental laws and regulations, and all applicable rules and regulations of
the Food and Drug Administration (the “FDA”), and all applicable laws, statutes,
ordinances, rule or regulations (including the Federal Food, Drug And Cosmetic
Act of 1938, as amended, and similar foreign laws and regulations) enforced by
the FDA or equivalent foreign authorities, except where failure to be so in
compliance would not have a Company Material Adverse Effect.

4.19 Taxes. The Company and each of its subsidiaries has filed on a timely basis
(giving effect to extensions) all required federal, state and foreign income and
franchise tax returns and has timely paid or accrued all taxes shown as due
thereon, including interest and penalties, and to the Knowledge of the Company
there is no tax deficiency that has been or might be asserted or threatened
against it or any of its subsidiaries that could have a Company Material Adverse
Effect. All tax liabilities accrued through the date hereof have been adequately
provided for on the books of the Company and its subsidiaries.

4.20 Investment Company. Neither the Company nor any of its subsidiaries is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
promulgated thereunder.

 

14



--------------------------------------------------------------------------------

4.21 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for businesses, including directors’ and
officers’ liability insurance and insurance covering all real and personal
property owned or leased by the Company or any of its subsidiaries against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, with such deductibles as are customary for companies in the
same or similar business, all of which insurance is in full force and effect.

4.22 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.

4.23 Governmental Permits, Etc. The Company and each of its subsidiaries has all
franchises, licenses, permits, certificates and other authorizations from such
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of the business of the Company or
such subsidiary, as applicable, as currently conducted, except where the failure
to possess currently such franchises, licenses, permits, certificates and other
authorizations is not reasonably expected to have a Company Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any written
notice regarding any revocation or material modification of any such franchise,
license, permit, certificate or other authorization.

4.24 Internal Control over Financial Reporting. The Company maintains internal
control over financial reporting (as such term is defined in paragraph (f) of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act. To the Knowledge of the Company, since the end of the Company’s
most recent audited fiscal year, there has been no material weakness in the
design or operation of the Company’s internal control over financial reporting
(whether or not remediated) which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information.

4.25 Foreign Corrupt Practices. None of the Company, its subsidiaries or, to the
Knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its subsidiaries
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

4.26 Employee Relations. The Company believes that its relations with its
employees are good. No executive officer of the Company (as defined in Rule
501(f) promulgated under the Securities Act) has notified the Company that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. To the Knowledge of the Company, no executive
officer of the Company is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant involving or otherwise affecting such
executive officer’s relationship with the Company, and the continued employment
of each such executive officer does not subject the Company to any material
liability with respect to any of the foregoing matters.

 

15



--------------------------------------------------------------------------------

4.27 ERISA. The Company and each of its subsidiaries is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of its subsidiaries would have
any material liability; neither the Company nor any of its subsidiaries has
incurred or expects to incur material liability under (a) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(b) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “Pension Plan” for which the Company or any of its subsidiaries would
have liability that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects and to the Knowledge of the Company,
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

4.28 No “Bad Actor” Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Knowledge of the Company, any
Company Covered Person (as defined below), except for a Disqualification Event
to which Rule 506(d)(2)(ii-iv) or (d)(3) is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any person listed in the first paragraph
of Rule 506(d)(1).

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

5.1 Except as set forth on the Schedule of Exceptions delivered to the Company
concurrently with the execution of this Agreement (the “Purchaser Schedule of
Exceptions”), the Purchaser represents and warrants to and covenants with the
Company that:

(a) The Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Shares contemplated hereby, is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities presenting an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company, and has requested, received,
reviewed and considered all information the Purchaser knows about and deems
relevant (including the SEC Documents) in making an informed decision to
purchase the Shares.

(b) The Purchaser is acquiring the Shares pursuant to this Agreement for its own
account for investment only and with no present intention of distributing any of
such Shares or any arrangement or understanding with any other Persons regarding
the distribution of such Shares, except in compliance with Section 5.1(c).

 

16



--------------------------------------------------------------------------------

(c) The Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder.

(d) The Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act or a Qualified Institutional
Buyer within the meaning of Rule 144A promulgated under the Securities Act.

(e) The Purchaser has all requisite corporate power, and has taken all requisite
corporate action, to authorize, execute and deliver this Agreement and each of
the other agreements and instruments contemplated herein to which the Purchaser
is a party, to consummate the transactions contemplated herein and therein and
to carry out and perform all of the Purchaser’s obligations hereunder and
thereunder. Upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of the Purchaser, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally, including any specific performance.

(f) The Purchaser is not a broker or dealer registered pursuant to Section 15 of
the Exchange Act (a “registered broker dealer”) and is not an affiliate of a
registered broker dealer. The Purchaser is not party to any agreement for
distribution of any of the Shares.

(g) As the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Code), the Purchaser hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (a) the legal requirements within its jurisdiction for the
purchase of the Securities, (b) any foreign exchange restrictions applicable to
such purchase, (c) any government or other consents that may need to be obtained
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Shares. The
Purchaser’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.

(h) The Purchaser is not a U.S. Person as defined in Rule 902(k) of Regulation S
under the Act. The offer and sale of the Shares to the Purchaser was made in an
offshore transaction (as defined in Rule 902(h) of Regulation S), no directed
selling efforts (as defined in Rule 902(c) of Regulation S) were made in the
United States, and the Purchaser is not acquiring the Securities for the account
or benefit of any U.S. Person.

(i) The Purchaser will not, during the Restricted Period applicable to the
Shares set forth in the legend set forth below in Exhibit D (the “Restricted
Period”) and to any certificate representing the Securities, offer or sell any
of the foregoing securities (or create or maintain any derivative position
equivalent thereto) in the United States, to or for the account or benefit of a
U.S. Person or other than in accordance with Regulation S; and

 

17



--------------------------------------------------------------------------------

(j) The Purchaser will, after the expiration of the applicable Restricted
Period, offer, sell, pledge or otherwise transfer the Securities (or create or
maintain any derivative position equivalent thereto) only pursuant to
registration under the Act or any available exemption therefrom and, in any
case, in accordance with applicable state securities laws.

5.2 The Purchaser has not, either directly or indirectly through an affiliate,
agent or representative of the Company, engaged in any transaction in the
securities of the Company other than with respect to the transactions
contemplated herein, since the time that the Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby
until the date hereof, except as set forth in filings made with the Commission
pursuant to the Exchange Act.

5.3 The Purchaser understands that nothing in this Agreement or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.4 Legends. Purchaser understands that, until such time as the Shares have been
registered for resale under the Securities Act, sold pursuant to the
Registration Statement or the Shares may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, any certificates representing the Shares, whether
maintained in a book entry system or otherwise, may bear one or more legends in
substantially the following form and substance:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND, IN THE CASE OF A TRANSACTION EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, THE HOLDER WILL NOTIFY ANY SUBSEQUENT
PURCHASER OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE FROM IT OF SUCH RESALE
RESTRICTIONS.”

 

18



--------------------------------------------------------------------------------

In addition any stock certificates, whether maintained in a book entry system or
otherwise, representing the Shares may contain:

(a) Any legend required by the blue sky laws of any state to the extent such
laws are applicable to the sale of such Shares hereunder; and

(b) A legend regarding certain Regulation S related restrictions set forth in
Exhibit D hereto, in the form included therein.

(c) A legend regarding affiliate status of the Purchaser set forth in Exhibit E
hereto, in the form included therein.

5.5 Restricted Securities. The Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, the Purchaser represents that
it is familiar with Commission Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

SECTION 6. BROKER’S FEE.

Each of the Company and the Purchaser hereby represents that there are no
brokers or finders retained by, or otherwise acting on behalf of, it or any of
its affiliates and entitled to compensation in connection with the sale of the
Shares, and shall indemnify the other party hereto for any such compensation
that the other party hereto actually pays to any such broker or finder.

SECTION 7. COVENANTS.

7.1 Use of Proceeds. The Company agrees that proceeds from the sale of the
Shares pursuant to this Agreement shall be used for completion of development
and registration of CHS-1701, the launch of CHS-1701, the development and
registration of the Company’s CHS-1420 biosimilar product candidate, the
development and registration of the Company’s CHS-3351 biosimilar product
candidate and for general corporate purposes. The Company shall not use proceeds
of the offering to pay any dividend or make any distribution of any kind on the
Company’s capital stock, or purchase, redeem or otherwise acquire, directly or
indirectly, any shares of the Company’s capital stock, any options or other
rights to acquire shares of capital stock of the Company, except for the
repurchase of such securities from former employees of or consultants to the
Company at the original issue price paid therefor pursuant to contractual rights
of the Company upon the termination of such employees’ or consultants’
employment by or provision of service to the Company.

7.2 Form D; Blue Sky Filings. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D of the Securities Act. The Company
will take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption from, or to qualify the Shares for, sale to the
Purchaser at each of the Closings respectively pursuant to this Agreement under
applicable securities of “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon the written request of the
Purchaser.

 

19



--------------------------------------------------------------------------------

7.3 NASDAQ. The Company will notify the Trading Market of the proposed listing
of the Shares contemplated hereby. As soon as reasonably practicable following
each of the Closings respectively the Company will take all actions necessary to
ensure to the Shares are listed on the Trading Market.

7.4 Lock-up. Purchaser agrees to abide by the terms of the Lock-up set forth in
Exhibit F for a period of (a) six months beginning on the Initial Closing Date
(the “Initial Period”) and (b) six months beginning on the Subsequent Closing
Date (the “Subsequent Period” and, together with the “Initial Period”, the
“Lock-up Period”); provided that such obligation shall be suspended where the
Company:

(a) is in material breach of any of its representations and warranties in
Section 4 or any of its covenants under this SECTION 7 and such breach has not
been cured in all material respects;

(b) is in material breach of any of its representations, warranties or covenants
contained in the Registration Rights Agreement and such breach has not been
cured in all material respects;

(c) has experienced a Material Adverse Effect and such Material Adverse Effect
is ongoing or remains uncured; or

(d) has issued equity securities in another financing transaction where the
purchasers of such securities (excluding, for the avoidance of doubt, any
underwriters, sales agents, brokers or similar intermediaries not the ultimate
principals to such transaction) are not subject to a Lock-up with materially
comparable terms to the Lock-up set forth in Exhibit F.

7.5 Transfer Taxes.

(a) On the date of the Initial Closing, all stock transfer or other taxes (other
than income taxes) that are required to be paid in connection with the issuance,
sale and delivery of the Initial Shares to the Purchaser hereunder will be fully
paid or provided for by the Company and all laws imposing such taxes will have
been fully complied with and the Purchaser and its affiliates shall have no
obligation therefor.

(b) On the date of the Subsequent Closing, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
issuance, sale and delivery of the Subsequent Shares to the Purchaser hereunder
will be fully paid or provided for by the Company and all laws imposing such
taxes will have been fully complied with and the Purchaser and its affiliates
shall have no obligation therefor.

SECTION 8. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

 

20



--------------------------------------------------------------------------------

(a) if to the Company, to:

Coherus Biosciences, Inc.

333 Twin Dolphin Drive, Suite 600

Redwood City, CA, USA 94065

Attn: ############# #####

Email: ###############

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attn: Alan C. Mendelson, Esq.

Fax: (650) 463-2600

Email: alan.mendelson@lw.com

or to such other Person at such other place as the Company shall designate to
the Purchaser in writing; and

(b) if to the Purchaser, to:

V-Sciences Investments Pte Ltd

60B Orchard Road #06-18

Tower 2, The Atrium@Orchard

Singapore 238891

Attention: #### ####

Email: ###############

with a copy to (which shall not constitute notice):

Morrison & Foerster LLP

San Francisco, California 94105

Attn: Alfredo B. D. Silva, Esq.

          John M. Rafferty, Esq.

Fax: (415) 268-7522

Email: asilva@mofo.com

            jrafferty@mofo.com

or to such other Person at such other place as the Purchaser shall designate to
the Company in writing.

SECTION 9. MISCELLANEOUS.

9.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Purchaser, in the case of any change,
discharge, termination, modification, or of the party hereto against whom the
waiver is to be effective, in the case of a waiver.

 

21



--------------------------------------------------------------------------------

9.2 Headings; Interpretation. The headings of the various Sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement. The terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement. Except when used together with the word
“either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or.” All references in this Agreement to “dollars” or “$” shall mean United
States dollars. Except where the context otherwise requires, wherever used the
singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The term “including” or “includes”
means “including without limitation” or “includes without limitation.”

9.3 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

9.4 Survival. The representations and warranties contained herein shall survive
the Initial Closing and the delivery of the Shares for a period of three
(3) years after the date hereof; provided, however, that notwithstanding the
foregoing in this Section 9.4, the representations and warranties contained in
Section 4.1, Section 4.2, Section 4.3, the first two sentences of Section 4.4,
Section 4.5, Section 4.7, the first sentence of Section 4.8, Section 4.8(ii),
Section 4.14, Section 5.1(e) and SECTION 6 shall survive until the expiration of
the applicable statute of limitations. The agreements and covenants contained
herein shall survive for the applicable statute of limitations

9.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the substantive laws of the State of California,
U.S.A., without regard to its or any other jurisdiction’s choice of law rules.
Any and all disputes arising out of, concerning, or related to this Agreement,
or to the interpretation, performance, breach or termination thereof shall be
referred to and resolved by arbitration administered in the City and County of
San Francisco, California, in accordance with the then current Comprehensive
Arbitration Rules and Procedures of the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), or its successor, and judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Such arbitration shall
be conducted by a single arbitrator appointed by JAMS in accordance with its
rules. The decision of the arbitrator as to any claim or dispute shall be final,
binding, and conclusive upon the parties. Such decision shall be written and
shall be supported by written findings of fact and conclusions which shall set
forth the award, judgment, decree or order awarded by the arbitrator. In the
event that recourse to the courts shall be necessary for the purpose of
determining any question of law required to be determined for arbitration or for
interim or conservatory relief, including a temporary restriction order or
preliminary injunction (as necessary), the parties hereto hereby submit to the
exclusive jurisdiction of the state and federal courts of San Francisco,
California, agree not to commence any suit, action or proceeding relating
thereto except in such courts, and waive, to the fullest extent permitted by
law, the right to move to dismiss or transfer any action brought in such courts
on the basis of any objection to personal jurisdiction or venue. EACH PARTY
HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE
SHARES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

22



--------------------------------------------------------------------------------

9.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
party. Signatures to this Agreement transmitted by facsimile, by email in
“portable document format” (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of this Agreement
shall have the same effect as physical delivery of the paper document bearing
original signature.

9.7 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any affiliate of the Purchaser to whom the
Purchaser assigns or transfers any Shares, provided such affiliate-transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the “Purchaser.”

9.8 No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement, and
no Person that is not a party hereto shall have any standing as a third-party
beneficiary with respect to this Agreement or the transactions contemplated
hereby.

9.9 Entire Agreement. This Agreement, the License Agreement and the other
documents and instruments delivered pursuant hereto or thereto, including the
exhibits hereto or thereto, the Company Schedule of Exceptions, the Purchaser
Schedule of Exceptions and the Registration Rights Agreement, constitute the
full and entire understanding and agreement between the parties hereto with
regard to the subjects hereof and thereof.

9.10 Payment of Fees and Expenses. Except as otherwise provided herein or in the
other documents or instruments contemplated hereby, including in the
Registration Rights Agreement, each of the Company and the Purchaser shall bear
its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

23



--------------------------------------------------------------------------------

9.11 Further Actions. Each party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement and the Registration Rights Agreement.

9.12 Form 8-K. On or before the fourth (4th) business day following the
Effective Date, the Company shall file a Current Report on Form 8-K with the
Commission describing the terms of the transactions contemplated by this
Agreement and the Registration Rights Agreement. The Company shall provide the
Purchaser an opportunity to review and comment on the disclosure to be included
in such Current Report on Form 8-K. Except for the Current Report on Form 8-K
contemplated by this Section 9.12, all public announcements regarding this
Agreement shall be issued only in accordance with Section 9.13.

9.13 Public Announcement. No press release or, except to the extent required
under applicable law (in which case the disclosing party shall use reasonable
efforts to give the other party hereto an opportunity to review and comment on
such disclosure in advance of its public release), other public announcement
shall be made, directly or indirectly, by either party hereto concerning the
execution of this Agreement, the terms and conditions hereof or the consummation
of the transactions contemplated hereby, in each case without the prior written
consent of the other party hereto, which consent shall not be unreasonably
withheld, conditioned or delayed.

[signature pages follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

COMPANY: COHERUS BIOSCIENCES, INC.

By:  

/s/ Dennis M. Lanfear

Name:   Dennis M. Lanfear Title:   Chief Executive Officer

[Signature Page – Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASER:

 

V-SCIENCES INVESTMENTS PTE LTD

By:  

/s/ Khoo Shih

Name:   Khoo Shih Title:   Authorized Signatory

[Signature Page – Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Company Wire Instructions



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement

[see attached]



--------------------------------------------------------------------------------

EXHIBIT C

Legal Opinion

[see attached]



--------------------------------------------------------------------------------

EXHIBIT D

Form of Regulation S Legend

“PRIOR TO [_____ __, 201_]*, THESE SECURITIES MAY NOT BE OFFERED OR SOLD
(INCLUDING OPENING A SHORT POSITION IN SUCH SECURITIES) IN THE UNITED STATES OR
TO U.S. PERSONS AS DEFINED BY RULE 902(K) ADOPTED UNDER THE ACT, OTHER THAN TO
DISTRIBUTORS, UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE. PURCHASERS
OF SHARES PRIOR TO [_____ __, 201_]*, MAY RESELL SUCH SECURITIES ONLY PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT OR OTHERWISE IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S OF THE ACT, OR IN TRANSACTIONS EFFECTED OUTSIDE
OF THE UNITED STATES PROVIDED THEY DO NOT SOLICIT (AND NO ONE ACTING ON THEIR
BEHALF SOLICITS) PURCHASERS IN THE UNITED STATES OR OTHERWISE ENGAGE(S) IN
SELLING EFFORTS IN THE UNITED STATES AND PROVIDED THAT HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT. A HOLDER OF THE SECURITIES WHO IS A DISTRIBUTOR, DEALER, SUB-UNDERWRITER OR
OTHER SECURITIES PROFESSIONAL, IN ADDITION, CANNOT PRIOR TO [_____ __, 201_]*
RESELL THE SECURITIES TO A U.S. PERSON AS DEFINED BY RULE 902(K) OF REGULATION S
UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT OR AN EXEMPTION FROM
REGISTRATION UNDER THE ACT IS AVAILABLE.”

 

* The twelve-month anniversary of the Initial Closing Date or Subsequent Closing
Date, as applicable.



--------------------------------------------------------------------------------

EXHIBIT E

Form of Affiliate Legend

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 AND
MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REQUIREMENTS OF
RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT OR AN EXEMPTION
FROM SUCH REGISTRATION.”



--------------------------------------------------------------------------------

EXHIBIT F

Lock-up Terms

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Stock Purchase Agreement (the “Agreement”) made as of
August 21, 2017 by and among Coherus BioSciences, Inc., a Delaware corporation
(the “Company”) and V-Sciences Investments Pte Ltd, a private limited Singapore
company (the “Purchaser”).

During the Lock-up Period, the Purchaser shall not, without the prior written
consent of the Company, subject to the exceptions set forth below, (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of common stock, par value $0.0001, of the Company (the “Common Stock”)
or any securities convertible into or exercisable or exchangeable for Common
Stock (including without limitation, Common Stock or such other securities which
may be deemed to be beneficially owned by the Purchaser in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant) (collectively,
the “Lock-up Shares”), or publicly disclose the intention to make any offer,
sale, pledge or disposition or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, in each case other than
(A) transfers of the Lock-up Shares as a bona fide gift or gifts, (B) transfers
or dispositions of the Lock-up Shares to any trust for the direct or indirect
benefit of the Purchaser or the immediate family of the Purchaser,
(C) distributions by a trust to its beneficiaries, (D) transfers or dispositions
of the Lock-up Shares to any corporation, partnership, limited liability company
or other entity, all of the beneficial ownership interests of which are held by
the Purchaser or the immediate family of the Purchaser, (E) transfers or
dispositions of the Lock-up Shares by will, other testamentary document or
intestate succession to the legal representative, heir, beneficiary or a member
of the immediate family of the Purchaser, (F) transfers of the Lock-up Shares to
partners, members or stockholders of the Purchaser, or to another partnership,
limited liability company, corporation or other business entity that controls,
is controlled by or is under common control with the Purchaser, (G) transfers
that occur by operation of law pursuant to a qualified domestic order or in
connection with a divorce settlement, (H) transfers or dispositions of
securities acquired in open-market transactions or (I) the entry into any plan
under Rule 10b5-1 of the Exchange Act; provided that (x) in the case of any
transfer or distribution pursuant to clauses (A) – (G), each transferee, donee
or distributee shall execute and deliver to the Company a lock-up letter
agreeing to these Lock-up Terms; (y) no sales shall be permitted to be made
under such plan prior to the expiration of the Lock-up Period; and (z) in the
case of any transfer, disposition or distribution pursuant to clause (A) – (I),
no filing by any party (donor, donee, transferor or transferee) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or other
public announcement shall be required or shall be made voluntarily in connection
with such transfer or distribution (other than a filing on a Form 5 made after
the expiration of the Lock-up Period) and any such transfer or distribution
shall not involve a disposition for value. For purposes of these Lock-up Terms,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.



--------------------------------------------------------------------------------

Furthermore, notwithstanding the restrictions imposed by these Lock-up Terms,
the Purchaser may, without the prior written consent of the Company,
(i) exercise an option or warrant (including a net or cashless exercise of an
option or warrant) to purchase shares of Common Stock or preferred stock, par
value $0.0001, of the Company (the “Preferred Stock”), and transfer shares of
Common Stock to the Company to cover tax withholding obligations of the
Purchaser in connection with any such option exercise, provided that the
underlying shares of Common Stock or Preferred Stock shall continue to be
subject to the restrictions on transfer set forth in these Lock-up Terms,
(ii) transfer any shares of Common Stock pursuant to a trading plan established
prior to the date hereof pursuant to Rule 10b5-1 under the Exchange Act for the
transfer of Common Stock, provided that to the extent a public announcement or
filing under the Exchange Act, if any, is required of or voluntarily made by or
on behalf of the Purchaser or the Company regarding any such transfer, such
announcement or filing shall include a statement to the effect that any transfer
was effected pursuant to such plan, (iii) establish a trading plan after the
date hereof pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
Common Stock, provided that such plan does not provide for any transfers of
Common Stock during the Lock-up Period, and (iv) transfer or dispose of shares
of Common Stock acquired on the open market (i.e. those shares of Common Stock
not acquired pursuant to the Agreement), provided that, with respect to each of
(i), (iii) and (iv) above, no filing under the Exchange Act or other public
announcement shall be required or shall be made voluntarily in connection with
such transfer or disposition during the Lock-up Period.

All authority herein conferred or agreed to be conferred and any obligations of
the Purchaser shall be binding upon the successors, assigns, heirs or personal
representatives of the Purchaser.